Citation Nr: 0507568	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  02-05 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a chronic acquired 
disorder manifested by scars of the right index and middle 
fingers.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant






INTRODUCTION

The veteran served on active duty from August 1966 to July 
1968, to include service in the Republic of Vietnam.  

The veteran served in the U.S. Army 515 Transportation 
Company, 36th Battalion, 500th Group, 1st Logistics Command, 
from July 1967 to July 1968 as a light truck driver.  

This appeal previously arose before the Board of Veterans' 
Appeals (Board) on appeal of an October 2001 rating decision 
of the Department of Veteran's Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania.  

The RO, in pertinent part, determined that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for residuals of scars of 
the right index and middle fingers.  

The RO also granted entitlement to service connection for 
post-traumatic stress disorder (PTSD), and a 30 percent 
rating was assigned.  

In April 2003 the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

In September 2003 the Board determined that new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for scars of the right index and middle 
fingers.  

The Board also remanded to the RO the issue of entitlement to 
service connection for scars of the right index and middle 
fingers on a de novo basis for further development and 
adjudicative action.

In June 2004 the RO denied entitlement to service connection 
for scars of the right index and middle fingers on a de novo 
basis.



The case has been returned to the Board for further appellate 
review.



FINDINGS OF FACT

1.  Traumatic injury resulting in scars of the right index 
and middle fingers is not documented in service, but is 
consistent with the hardships and circumstances of the 
veteran's combat service.

2.  VA examination in January 1969 revealed a 3/8 inch 
laceration on the palmar aspect of the middle finger, 1st 
phalanx, right; and a scar, practically invisible, on the 2nd 
joint, palmar surface of the right index finger.  

3.  VA special orthopedic examination in May 2004 disclosed 
no evidence of scarring of the right index or middle finger.

4.  The probative and competent medical evidence of record 
establishes that the veteran does not have a chronic acquired 
disorder manifested by scars of the right index and middle 
finger which has been linked to active service on any basis.



CONCLUSION OF LAW

A chronic acquired disorder manifested by scars on the right 
index and middle fingers was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 1154(b), 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records (SMRs) are negative for report 
showing the existence of or treatment for any laceration of 
the right index or middle finger.  This includes the 
separation examination report which did not disclose any 
abnormalities.   

In September 1968 the veteran initially filed a claim of 
entitlement to service connection for lacerations of the 
right index and middle fingers.  

VA examination in January 1969 revealed a 3/8 inch laceration 
on the palmar aspect of the middle finger, 1st phalanx, right 
with no loss of extension or flexion of any joint.  There was 
also a scar, practically invisible, on the 2nd joint, palmar 
surface of the right index finger.  There was no loss of 
function of the finger.  The veteran gave a history of being 
cut with wire during service.  He had no complaints at the 
time of the examination.  

Associated with the claims file are numerous statements as 
provided by fellow servicemen and members of the veteran's 
family.  Essentially these statements pertain to the 
veteran's mental health.  The statements do confirm that the 
veteran's tour of duty in Vietnam including attachment to a 
transportation battalion which participated in convoys and 
carried supplies and troops to areas of combat.  

The veteran reported in an April 2002 statement that any time 
he used his right hand, his injured fingers swelled and 
became hot.  

In August 2003 the veteran provided testimony before the 
undersigned Veterans Law Judge.  He explained in detail how 
he sustained scarring on the right index and middle fingers.  
Specifically, he said that he was attempting to remove the 
wire from around a case of ammunition when the truck that he 
was riding on was hit by a mortar.  This resulted in the 
injury for which he is now claiming service connection.  


He recalled that he was treated with a tetanus shot and some 
medication.  He indicated that his service medical records 
might not contain a record of his treatment as he was 
actually treated by the 3rd Marine Division and not the Army.  
He pointed out that his Army division was attached to the 
Marine division.  

VA conducted a special orthopedic examination of the veteran 
in May 2004.  The examiner recorded that he had thoroughly 
reviewed the claims file and that radiographic studies had 
been performed.  He noted that the veteran was a right hand 
dominant retired truck driver who was in the Army from 1966 
to 1968.  He related that in 1968, he was involved in heavy 
combat at which time, a wire struck him in his right index 
finger causing a small laceration.  He stated that he 
received a tetanus shot in the field by a medic.  The 
examiner recorded that this had not been documented in the 
claims file.  The veteran stated that he sought no formal 
treatment while in the military for this injury.  He advised 
that he was out of combat for approximately one week and then 
continued.  The examiner recorded that this has not been 
documented in the claims file.

The examiner noted that the veteran complained of right hand 
pain.  It swelled almost on a daily basis but was not 
exacerbated by a specific sequelae.  He complained of pain 
along the radial aspect of his right index finger.  This was 
where the wire had stuck him.  

The veteran stated that he had no scar from this injury.  He 
was limited by this pain significantly and the swelling also 
bothered him.  He also had some numbness present in the tip 
of his right index finger.

The examiner recorded that examination of the right hand 
revealed no evidence of a scar.  There was no documented 
evidence in the claims file and he had no objective criteria 
for disability which could be found on examination.  It was 
the examiner's belief that the veteran's claimed injury was 
not directly related to and/or caused by residuals scars of 
his right index finger, considering that there were no scars.  


Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Moreover, that a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2004).

Service connection of such injury or disease may be rebutted 
by clear and convincing evidence to the contrary.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2004).  


The CAVC has held that the "term 'service connection', is 
used in section 1154(b) to refer to proof of incurrence or 
aggravation of [a] disease or injury in service, rather than 
to the legal standard for entitlement to payments for 
disability."  See Velez v. West, 11 Vet. App. 148, 153 
(1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  

The effect of this law is that service connection will not be 
precluded for combat veterans simply because of the absence 
of notation of a claimed disability in the official service 
records.  

However, the law does not create a presumption of service 
connection, and there must still be competent medical 
evidence relating the claimed disability to service where the 
question involves medical causation or diagnosis, such as in 
the instant case.

The record show the veteran is rated as 30 percent disabled 
for PTSD based on combat stressors in Vietnam.  In the case 
of any veteran who engaged in combat with the enemy in active 
service, VA shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b); see also 38 C.F.R. § 3.304(d).

The combat provisions of 38 U.S.C.A. § 1154(b) do not create 
a statutory presumption that a combat veteran's claimed 
disability is service-connected, but it is an evidentiary 
mechanism which lightens the burden of a veteran who seeks 
service connection based on disability alleged to be related 
to combat.  

If a combat veteran presents satisfactory lay or other 
evidence of service incurrence or aggravation of a disease or 
injury, which is consistent with the circumstances or 
hardships of his service, then an evidentiary presumption of 
service connection arises and the burden shifts to the 
government to disprove service incurrence or aggravation by 
clear and convincing evidence.  In determining if there is 
such clear and convincing evidence, all evidence should be 
considered including availability of medical records, the 
nature and course of a disease or disability, the amount of 
time that has elapsed since service before there is a 
complaint of the condition, and any other relevant factors.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Collette v. 
Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2004).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2004), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

A lay person is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  It appears that the VCAA is applicable to the 
issue on appeal because the veteran's claim was received 
after November 9, 2000 (March 2001), the effective date of 
the new law.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf, and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the October 2001 rating decision, the 
March 2002 Statement of the Case (SOC), and the June 2004 
Supplemental Statement of the Case (SSOC) cite the law and 
regulations that are applicable to the appeal and explain why 
the RO denied the claim.  The June 2004 SSOC sets forth the 
text of the VCAA regulations.  

In addition, in May 2001 and March 2004 the RO sent the 
veteran letters that explained the expanded VA notification 
and duty to assist obligations under the VCAA.  The letters 
advised him that private or VA medical records would be 
obtained if he provided the names and addresses of all 
sources of treatment and the approximate dates of treatment.  

The letters explained that VA would help him obtain evidence 
such as medical records, employment records, or records from 
Federal agencies if he furnished enough information to 
enable VA to request them.  

The forms required to authorize the release of private 
medical records to VA were provided.  The letters served to 
put the veteran on notice of the applicability and effect of 
the VCAA and of his rights and responsibilities under the 
law.  It is well to note that subsequent to receipt of the 
May 2001 VCAA notice letter the letter advised that he did 
not have any additional evidence to submit.  He similarly 
advised the RO that he had nothing further to say or argue 
on his behalf subsequent to the March 2004 VCAA notice 
letter.

The decision of the United States Court of Appeals for 
Veterans Claims (CAVC) in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  

In this case, the May 2001 VCAA notice letter was sent before 
the initial RO October 2001 adjudication of the veteran's 
claim to reopen his claim of service connection for scars on 
the right index and middle fingers.  The March 2004 VCAA 
notice letter was sent prior to the June 2004 RO adjudication 
denying entitlement to service connection for scars of the 
right index and middle fingers.  Thus, both letters complied 
with the express requirements of the law as found by the CAVC 
in Pelegrini II.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  The veteran 
has been afforded numerous opportunities to submit additional 
evidence.  In this case, although the VCAA notice letters 
that were provided to him did not contain the "fourth 
element," the Board finds that the veteran did have actual 
notice of the obligation to submit all relevant evidence to 
VA, as evidenced by his May 2001 and March 2004 statements 
advising that he had no further evidence or arguments to 
submit in support of his claim.  




The Board finds that in the context of the entire record, the 
content requirements for a VCAA notice have been amply 
satisfied by the above notifications.  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The record reflects that the relevant evidence in this case 
has been developed to the extent possible.  All available 
relevant Government documents have been obtained.  The record 
does not identify any additional Government or private 
records which have not been obtained or for which reasonable 
procurements efforts have not been made.  

The veteran has been afforded a VA special orthopedic 
examination in connection with his claim for service 
connection for scars on the right index and middle fingers.  
Additional examination is therefor not warranted.

The veteran was afforded the opportunity to present oral 
testimony before the undersigned Veterans Law Judge sitting 
at the RO.  Accordingly, VA has satisfied the notification 
and duty to assist provisions of the law and no further 
actions pursuant to the VCAA need be undertaken on the 
veteran's behalf.  Adjudication of the claim may proceed, 
consistent with the VCAA.  

In the circumstances of this case, no further procedural or 
evidentiary development would serve any useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  



Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection.  To establish 
entitlement to service connection, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91. 93 (1993).  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).


The veteran has not met even the first requirement to prevail 
on a claim of entitlement to service connection; that is, he 
does not have the disability at issue claimed as a chronic 
acquired disorder manifested by scars on the right index and 
middle fingers.  

The Board of course recognizes that the appellant is a combat 
veteran, and certainly his claim that he sustained injury 
during the course of his duties in Vietnam is deemed 
credible.  

However, as the pertinent governing criteria set out in 
detail above require, he must present evidence that he has 
the claimed disability, and there must be competent medical 
opinion relating the demonstrated disability to injury in 
service.  The veteran is lacking in both requirements.

The CAVC has held that Congress specifically limited 
entitlement to service-connected benefits to cases where 
there is a current disability.  "In the absence of proof of 
a present disability, there can be no valid claim." Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); see Rabideau and 
Chelte, supra.

In essence, the veteran has not submitted a current medical 
diagnosis of any chronic acquired disorder manifested by 
scars on the right index and middle fingers.  

The VA examiner, who provides the only competent medical 
opinion of record, specifically pointed out that there were 
no scars, muchless any disability of the right hand found on 
examination.  

The only support for this claim is found in the veteran's 
statements on file.  He is not qualified to render a medical 
diagnosis or a medical opinion.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993) (CAVC held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).


The veteran is a lay person who has expressed an opinion 
relating a chronic acquired disorder manifested by scars on 
the right index and middle fingers to service.  He is not 
competent to address causation or etiology of his claimed 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions, and 
certainly cannot oppose the competent VA medical opinion of 
record.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Simply put, in view of the evidentiary record and with 
application of all pertinent governing criteria, the Board 
finds there exists no basis upon which to predicate a grant 
of entitlement to service connection for a chronic acquired 
disorder manifested by scars of the right index and middle 
fingers.  38 U.S.C.A. §§ 1110, 5103, 5103A, 1154(b), 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a chronic acquired 
disorder manifested by scars on the right index and middle 
fingers.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


ORDER

Entitlement to service connection for a chronic acquired 
disorder manifested by scars of the right index and middle 
fingers is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


